Case 2:20-cv-09582-JFW-E Document 54-5 Filed 03/17/21 Page 1 of 4 Page ID #:1192




                         Exhibit 5
           Case 2:20-cv-09582-JFW-E Document 54-5 Filed 03/17/21 Page 2 of 4 Page ID #:1193
                                                            MUNGER, TOLLES & OLSON LLP
RONALD L OLSON              SETH GOLDMAN                                                                                              NICHOLAS D FRAM               TERRA O LA,UGHTON
ROBERT E DENHAM
                                                                      350 SOUTH GRAND AVENUE
                            GRANT A OAVt!;,,"DtNNY                                                                                     JOHN L SCHWAS                        ROWLEY J, RICE
JEFFREY ! WEINBERGER        .JONATHAN H BLAYIN                                                                                        ASHLEY D, KAPLAN          JEREMY 5 l<..RE!5BER0~
CARY B LERMAN               DANIEL B LEVIN                                  Fl FTI ETH    FLOOR                                                                        JOHN O MAHER
                                                                                                                                    JESSICA REICH BARIL                 GlNA F' ELLIOTT
GREGORY P STONE             MIRIAM KIM
8RAD D BRIAN                                                                                                                             JULIANA M YEE          BRANDON R, TEACHOUT
                            N!STY M SA!~FORD                 LOS    ANGELES,    CALIFORNIA 90071-3426                                                            SEGUN ! . 8A8ATUNDE II
BRADLEY S PHILLIPS                                                                                                                   JEREMY K BEECHER
                            HMLYN J, CHEN                                                                                                                            CARSON C, ZHENG
GEORGE M GARVEY                                                                                                                    MATTHEW K    DONOHUE               LUCAS J ARTAIZ
                            BETHANY W l<RISTOV!CH                   TELEPHONE <2 13l 683·9 I 00
WILLIAM O TE.MKO                                                                                                                  ENILY CURRAN·HUBERTY          USHA CHILUKURI VNJCE
                            JACOB S J<;AE!LKAMP
JOHN W SPIEGEL                                                                                                                     JORDAN X NAVARETTI.:             BRIAN J SPRINGER
                            ,JEFFREY Y. V.-U
DONALD B VERRILLI, JR •
                            LAURA D 5MOLOWE
                                                                     FACSIMILE <2 I 3J         687-3702                                  JOHN B MAJOR
                                                                                                                                                                           T(LER HILTON
TERRY E SANCHEZ                                                                                                                                                            VINCE.NT UNG
                            AN.JAN CHOUDHURY                                                                                         LAUREN C BARNETT             ALEXANDER $_ GORIN
STEVEN M PERRY
                            t<YLE W. MACH                                                                                               C HUNTER HAYES                   BRENDAN GAtJTS•
MARK B HELM
                            HE.ATHEH E TAKAHA!;H!                                                                                                                        MARKUS l:'.3RAZ!LL
JO$£PH D LEE                                                                                                                       TREVOR N. TEMPLETON                     MARI T SAIGAL
                            ER!N J COX
MlCHAEL R    DOYEN                                                                                                                    SKYLAR D BROOKS                    LAUREN T ROSS•
                            BEN.JAMIN .J HOR'N!CH
MICHAEL E SOLOFF                                                                                                                      EUZ.ABETl-l R OYER                           ZOE              •
GREGORY D PHlLUPS           E MARTIN ESTRADA
                                                                                                                                                                                   BEN
                            MAT1liEW A, MACDONALD                                                                                           SARAH S LEE
KATHLEEN M M'OOWCLL                                                       560    MISSION      STREET
GLENN D POMERANTZ           BRYAN H HECKENLIVELY                                                                                        ELIZABETH A, K!M
rnoMAS B WALPER             ELAINE J, GOLDENBERG•                                                                                          L'\URA M LOPEZ
                                                                        TWENTY-SEVENTH          FLOOR                                                               OM
HENRY WEISSMANN             MARK R YOHALEM                                                                                              MICHAEL C BAKER
KEVIN S ALLRED              CHAD GOLDER*                                                                                                 SARAH G BOYCE•
JEFFREY A HEINTZ            GINGER D ANDERS'                  SAN   FRANCISCO,     CALIFORN!A         94 I 05    3089                 ADELE M EL·KHOUR!•
                                                                                                                                                             SHANNON
JUDfTH T. KffANO            MARGARET G MARASCHINO
JEROME C ROTH                                                                                                                              COLIN A DEVINE
GARTH T, V!~lCENT           JOHN M GILDER.SLEEVE                      TELEPHONE     (4 I 5l   5 I 2   4000                                DANE P: SH!KMAN
TED DANE                    ADAM 8 WEIS$                                                                                                      LEXI PEACOCK
SnJART N SENATOR            GEORGE CLA'rTON FATHEREE, !II              FACSIMILE <4 I 5J      5 I 2·4077                                MAGGIE THOMPSON
MARTIN D BERN               f\ElLY LC. KRIEBS                                                                                            SAMUEL H. ALLEN
ROBERT L DELL ANGELO        .JEREMY A LAWRENCE
BRUCE A ABBOTT              LAURA K LIN
                                                                                                                                           ALLISON M DAY                           or COUNSEL
JONATHAN E ALTMAN                                                                                                       GlOVANN! S SAARMAN GONZALEZ
                            ACHYUT J. PHAOKE                                                                                                                       ROBERT K. .JOHNSON
KELLY M KLAUS               ZACHARY M. BRIERS                                                                                       JONATHAN $ ME.LTZE.R#     PATRICK J, CAFFERTY. JR
DAVID 8 GOLDMAN             JENt4tFER M. BRODER                                                                                         SAMUEL JOSE OiAZ                    PETER A. DETRE
DAVID H FRY                 KURUVILLA J OLASA                             I I 55   F STREET N.W                                        LAUREN M, HARDING             ALLISON B. STEIN
LISA J DEMSKY               JUSTIN P RAPHACL                                                                                                                         BRAD SCHNEIDER
MALCOLM A HEINICKE                                                                                                                          NEFl D ACOSTA        PETER E GRATZINGER
                            ROSE LEDA EHLER                                  SEVENTH      FLOOR                                     STEPHANIE G HERRERA
TAMERLIN J GODLEY                                                                                                                                                      .JENNY H HONG
JAMES C. RUTTEN             ERIC P 1UTTLE                                                                                                                             KtMBERLY A CHI
                            JOHN W, BERRY                                                                                              TERESA REED DIPPO
RICHARD ST JOHN                                                                                                                                                         DAVID $, HONG
ROHIT K SINGLA              ROBYN K, BACON                          WASHINGTON,     D.C       20004      I 361                           DANIEL BENYAMIN             ADAM R LAWTON
LUIS LI                     KENNETH M 1RU.JILLO·JAM!50N                                                                                SARA A, MCDERMOTT       MATTHDN 5 SCHONHOLZ
CAROLYM HOECKER LUEDTKE     JORDAN D SEGALL                           TELEPt10Nt {2021        220· I I 00                                     J MAX ROSEN         MICHAEL E GREANEY
C DAVID LEE                 WESLEY T L BURRELL                                                                               RACHEL G MILLER-ZIEGLER~
M.4.RK H   K!M              KAREN A LORANG                                                                                 ALISON F K.A.ROL $IGUROS50N
                                                                       FACSIMILE (202l        220·2300                                     ANNE K CONLEY                  E LEROY TOLLES
BRITT J RODDA               CR.AtG A LAVOIE
F'RED A ROWLEY JR           JO~HUA S H[LTZER                                                                                              GRAHAM B COLE                        !   I 922·2006)
KATiiERl~lE M FORSTER       .6.DAM P BARRY                                                                                    1<.:ATHERJNE G. lNCANTALUPO
BLANCA FROMM YOUNG
R05EMARlE T RING
                            JENNlrER L BRYANT
                            ANDREW CATH RUBENSTEIN
                                                                            March 2, 2020                                               OAVtD P THORESON
                                                                                                                                   DAVID W MORESHEAD
                                                                                                                                                                               •A.l)MlliLiJ IN \..X.:
MELINDA EADE~ LE.J-IOINE    HANtlAH L, DUBINA                                                                                     ANDREW BREWSTER !II
                                                                                                                                                                AU..Ult!Li-s.'J ,O.t)M/1!1:c.:J IN (,A




                                                                                                                                                Writer's Direct Contact
                                                                                                                                                     (213) 683-9205
                                                                                                                                                  (213) 683-4005 FAX
                                                                                                                                                     luis.li@mto.com

                 Via FedEx and Electronic Mail

                 Daryl L. Osby, Fire Chief
                 Los Angeles County Fire Department
                 c/o Mary Wickham, Los Angeles County Counsel
                 Office of the County Counsel
                 County of Los Angeles
                 Kenneth Hahn Hall of Administration
                 500 West Temple Street #648
                 Los Angeles, CA 90012
                 mwickham@counsel.lacounty.gov

                           Re:        Dissemination of Photos of January 26, 2020 Helicopter Crash Scene

                 Dear Chief Osby:

                         We, along with Robb & Robb LLC, represent Vanessa Bryant in all of her legal claims
                 arising out of the helicopter crash that killed her husband, Kobe, and her daughter, Gianna. We
                 write in regards to disturbing and distressing reports that Los Angeles County firefighters have
                 shared graphic photos of the January 26, 2020 helicopter crash that killed nine victims, including
                 Kobe and Gianna Bryant. These reports indicate that photos of the crash scene have been
                 "passed around" by firefighters for no official purpose. (See CBS Los Angeles, Report:
                 Firefighters Also Shared Graphic Images From Scene of Helicopter Crash That Killed Kobe
                 Bryant (Feb. 28, 2020), available at https://losangeles.cbslocal.com/video/4467516-report-
                 firefighters-also-shared-graphic-images-from-scene-of-helicopter-crash-that-killed-kobe-bryant/;
   Case 2:20-cv-09582-JFW-E Document 54-5 Filed 03/17/21 Page 3 of 4 Page ID #:1194

MUNGER, TOLLES & OLSON LLP


     Los Angeles County Fire Department
     March 2, 2020
     Page 2


     TMZ.com, Kobe Bryant Helicopter Crash; Irate Bartender Busts Sherif.f's Deputies ... Who
     Shared Gruesome Crash Photos (Feb. 28, 2020), available at https://www.tmz.com/2020/02/28/
     la-county-sheriff-ko be-bryant-crash-si te-photos/.)

            These reports are deeply distressing to Mrs. Bryant and her family, who have already
     endured the unimaginable loss of their loved ones. The public dissemination of photos of the
     victims' remains would only worsen the family's pain and suffering.

             We formally request that the Fire Department take immediate action to secure all photos
     and videos of the January 26, 2020 crash scene in the Fire Department's possession, whether
     taken in official capacity or not, including any photos or videos in the possession of or
     disseminated by Fire Department personnel. We further request that the Fire Department
     conduct an investigation to determine the extent of the unauthorized taking and dissemination of
     photos and the identities of the firefighters or other personnel involved.

             In addition, please promptly provide us a copy of any and all complaints received by your
     Office regarding the unauthorized taking or sharing of crash-scene photos and provide answers
     in writing regarding (i) all steps the Fire Department has taken to ensure all photos of the crash
     scene have been secured; (ii) whether the Department has initiated an investigation into this
     matter and when the investigation is expected to conclude; (iii) the names of all Fire Department
     personnel who shared photos of the crash scene; and (iv) whether the Fire Department has
     terminated, suspended, or otherwise disciplined said personnel for their actions. We expect that
     such egregious violations of policy and decency will result in the most severe discipline.

             The Fire Department and its personnel owe a duty of care to victims' families to refrain
     from publicly disseminating photos of victims' remains, given the potential for exploitation,
     Internet sensationalism, and the foreseeable agony such dissemination would inflict. Catsouras
     v. Dept. of Cal. Highway Patrol, 181 Cal. App. 4th 856, 886, 888 (2010). The unauthorized
     dissemination of photos of victims' remains could give rise to liability for, among other things,
     invasion of privacy, negligence, negligent or intentional infliction of emotional distress, and
     negligent supervision or retention. We fully intend to hold the Fire Department and its personnel
     accountable for any harm caused by the unauthorized taking or dissemination of photos.
   Case 2:20-cv-09582-JFW-E Document 54-5 Filed 03/17/21 Page 4 of 4 Page ID #:1195

MUNGER, TOLLES & OLSON LLP


     Los Angeles County Fire Department
     March 2, 2020
     Page 3


            Our client and we are presently evaluating all of her legal options relative to this matter.
     She reserves all rights.




     CC:    Brad D. Brian
            Gary Robb
            Anita Robb
